PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/493,364
Filing Date: 11 Jun 2012
Appellant(s): Lochner et al.



__________________
ERNEST G. CUSICK
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gevelber et al. (US 2004/0031776) in view of Strock et al. (US 2008/0166489), Moreau et al. (US 2006/0246213), Siniaguine (US 2002/0017508), and Sugimori et al. (JP2011-235347).
(2) Response to Argument
Appellant’s Arguments on pages 10-11 include general assertions, but do not allege any specific errors in the Office’s rejection of the claims.
Appellant gives too much weight to the number of references used in the rejection (Brief, p. 10, second to last sentence; pp. 18-19; p. 23). Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). The number of references an Examiner uses can depend on a number of considerations, including the level of detail of a claim and the scope of a prior art reference. An Examiner tries to provide a minimal number of references required to show anticipation or obviousness by a preponderance of the evidence while also citing a sufficient number to explain the rationale for the combination; a chain of references can be vulnerable to arguments that there are not enough references to fill gaps in Examiner’s reasoning or that there are more than are required. What matters in the present Appeal is that the rejections are sufficiently supported by cited references. Appellant’s specific arguments in the Appeal Brief fail to point out any specific errors in the rejections.

Appellant’s only specific example of one of Examiner’s “because” clause mischaracterizes it.
	Appellant’s first specific statement that Examiner’s statement is wrong because “Strock’s capturing is of the substrate, not of the deposition” (Brief, p. 13, second paragraph) is itself an inaccurate statement about what Strock teaches. Examiner notes, as well, that Appellant provides no citation to Strock as evidence for this assertion. Strock teaches that “Monitoring device 134 may provide data concerning the substrate or coating surface temperatures to an operator . . . “ wherein “suitable monitoring devices include but are not limited to infra-red cameras” [0037]; monitoring device 134 “may be employed to measure the temperature of the surface 118 through the deposition process.”
Thus, Appellant’s reason for arguing that Examiner’s “because” clause is wrong is itself incorrect. 
	In response to Appellant’s argument that the Final Office Action does not correlate Strock’s capturing of the substrate to the capturing of the emission of material (Brief, p. 13), the primary reference Gevelber (US’776) is analogous art which teaches a method for thermal (plasma) spraying (Abstract; [0005]), including a line scan camera or video camera to monitor an emission [0123, 0159, 0180, 0206]. Although a person of ordinary skill in the art might consider US’776 to be sufficient to find a second camera a prima facie obvious duplication under MPEP 2144.04.VI.B, Examiner cited Siniaguine (US’508) as further evidence that it is obvious to monitor a plasma emission with duplicate cameras (i.e. first and second cameras).
In response to Appellant’s allegations of continuous Office attempts to misinterpret a reference (Brief, p. 13, last paragraph), Appellant mischaracterizes the prior art teaching in Appellant’s one specific example of a “because” clause on p. 13 of the Brief.
Appellant should be estopped from re-arguing that Gevelber (US’776) does not require a determination of coordinates, since Patent Trial Appeal Board already affirmed Examiner on this issue after Appellant already had an opportunity to develop this issue in a previous Appeal (decided 24 March 2020).
In the previous Appeal (decided 24 March 2020), PTAB affirmed Examiner’s rejection on the issue of whether US’776 teaches determining coordinates, and Appellant should be estopped from re-litigating the issue, which Appellant had a previous fair opportunity to fully develop, in the interest of finality and to avoid multiple inconsistent decisions.
Moreover, in response to Appellant’s argument that US’776 does not teach determining coordinates (Brief, p. 15), as Examiner successfully argued in the previous Appeal , US’776 does teach determining coordinates. Gevelber teaches a determination of coordinates both explicitly (In Figure 1b: “ycentroid,” “ypeak,” “z”; in the text: “measuring the individual particle statistics in terms of their spatial distribution relative to the torch centerline (e.g. y coordinate)” [0137]; “This spatial distribution is measured by the intensity of light emitted from the hot particles, and a light intensity plot as a function of y distance from torch centerline 70 is shown in FIG. 1b.”) and implicitly in geometry and positioning (“controlling centroid position,” Abstract, [0101]).
In response to Appellant’s argument that a center point can be verified in a manner that does not require coordinates (Brief, p. 15, last paragraph), the issue is whether the recited step of determining coordinates would have been obvious, NOT whether there may have been another hypothetical way of performing a similar function. 
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Brief, p. 15, last sentence through p. 16, first sentence), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It would have been obvious to modify Gevelber (US’776) to include capturing an image of the material as deposited on the surface, because Strock (US’489) suggests that a thermal spray system would benefit from the step.
 	In response to Appellant’s argument that US’776 does not require (or necessitate) a step of capturing an image of deposited material (Brief, p. 16), the issue is whether there was at the time of invention a motivation for a person of ordinary skill in the art to make a modification, not whether a reference requires the modification. As to whether US’776 would have benefited from such a modification, US’776 and US’489 are analogous to each other and to Appellant’s claimed invention -- thermal spraying. As in US’776, US’489 produces a plasma spray from a thermal (plasma) spray torch (Figs. 3-5; [0038]) to coat a substrate with particles (Abstract; [0038-0039]). In addition, US’489 teaches using a camera as a monitoring device 134 to monitor temperature gradients of the substrate and/ or coating during deposition of the material onto the substrate [0037]. That US’489, US’776, and Appellant’s claims are all in the same field of endeavor (thermal spraying) and that US’489 suggests using a camera to monitor a coating surface during deposition should be considered sufficient motivation to include such a step. 
Examiner should note that Appellant’s claims do not explicitly require a step of capturing an image of the material as deposited on the surface, but that an interpretation of now cancelled Claim 8 left open an interpretation that an image of emission can include material as deposited on the surface (“the image of the emission of the material comprising material emitted from the thermal spray torch and the material as deposited on the surface”). In any case, as demonstrated, there is sufficient motivation to combine US’776 with US’489.

Moreau (US’213) suggests the recited step of emitting a laser beam onto the surface as a point of reference, where an image of emission of the material comprises an image of the laser beam.
	In response to Appellant’s argument that a person of ordinary skill in the art at the time of invention would not have equated the profilometer of Moreau with Appellant’s laser beam (Brief, p. 17, second full paragraph through p. 18, first paragraph), Appellant acknowledges that the profilometer includes a laser (Brief, p. 18, second full paragraph, last sentence), and US’213 is analogous art (in the field of thermal spraying [0002]). Moreau specifically states that ”[a] laser diode 30 is used to project a narrow beam of light 31 on the surface of the substrate 32, which in this case is a rotating cylinder, to form a projected line 35. A camera 33 is pointed at the coating surface at an oblique angle to record the profile of the projected light line.” It would have been obvious to a person of ordinary skill in the art to modify the method of the combination of references by performing this step, because US’213, which is analogous art both with Appellant’s art and also with the primary reference US’776, suggests emitting a laser beam onto a surface and recording the laser beam with a camera as a point of reference for the profile of the coating surface [0045].
Examiner cannot appropriately comment on Appellant’s arguments directed at PTAB concerning coordinates on pp. 20-22
	Appellant’s arguments concerning coordinates have been addressed in a section above, and Appellant should be estopped from relitigating the identical issue decided by PTAB in its decision of 24 March 2020. Examiner’s position is that Examiner’s further comments about this section of the Appeal Brief concerning PTAB’s previous decision would be inappropriate.
by a preponderance of evidence the cited prior art would have suggested that Appellant’s claimed invention would have been obvious to a person of ordinary skill in the art at the time of invention, the Office respectfully urges affirmation of the rejections.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712     
                                                                                                                                                                                                   /PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.